Case 3:20-cv-08603-VC Document 44 Filed 12/17/20 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

BIOTECHNOLOGY INNOVATION Civil Action No. 3:20-cv-08603-VC
ORGANIZATION, et ai,
[PROPOSED} ORDER RE:
Plaintiffs, DEFENDANTS’ UNOPPOSED MOTION
v. TO ENLARGE PAGE LIMIT

ALEX M. AZAR, IL, et al,
Defendants.

Upon consideration of Defendants’ Unopposed Motion to Enlarge Page Limit and for good
cause shown,
IT IS HEREBY ORDERED THAT Defendants shall be permitted 20 pages for ther brief

m opposition to Plamtiffs’ Motion for Prelmimary Injunction (ECF No. 27).

Dated: December !7 , 2020

 

1

 

{PROPOSED] ORDER RE: DEFENDANTS’ UNOPPOSED MOTION TO ENLARGE PAGE LIMITS
No. 3:20-cv-08603
